NAUGHTON, Judge
(concurring in part and dissenting in part).
I concur with Senior Judge Raby’s finding that the evidence is insufficient to support a conviction of Specification 2 of the Charge, but I dissent as to the Court’s findings regarding Specification 1 of the Charge. I find the evidence insufficient to support appellant’s conviction of that specification as well.1 Accordingly, I would set aside the findings and sentence and dismiss the Charge.2

. See United States v. Goodyear, 14 MJ. 567 (NMCMR 1982).


. Although, in light of my proposed disposition of appellant’s case, I need not reach the accomplice instruction issue, I would note that I agree with the Chief Judge’s disposition of that issue.